Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 1 of 35 Page ID #:272




                        EXHIBIT 25
     Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 2 of 35 Page ID #:273
                                           40
 @Home             \)' Moments           1,;. Hotlficatlon.     El M....g..                        NRA from:mitchofarrell        Q            Tweet



NRA from:mitchofarrell
Top       Latest        People         Photo.          Videos    News        Broadcasts                                                                   !

                                                                  Mitch O'farrell . @Mi!chOFarrell . Apr 3                                            v
 Search filters· Show
                                                                  Earlier today, I introduced a resolution that calls on numerous video streaming
                                                                  services to end their commercial affiliation and contractual partnership with the
                                                                  NRA and NRATV. #NRA #NRATV #Gunsafety @MomsDemand @Everytown
 Who to follow· Refresh · View all                                cd 13.1acity.org/news/ofa rrell- ...
            Amazon Prime Video US .                x
                                                                  0ff1           n 2.                    17.
            (    Follow     )
                                                                  Show this thread
            •   Promoted

                                                                  Mitch O'farrell . @Mi!chOFarrell . Mar 8
 A          NRA e @NRA                             x
                                                                                                                                                v
                                                                  Anyone who takes a moment to see this will better understand the dangers of the
 W (             Follow     )                                     -guns of any kind everywhere without any regulation- agenda. @NRA
                                                                  @MomsDemand @Everytown @eqca @WAGV @bradybuzz
 _          HQ Support @hqhelps                   x
., (             Follow     )                                       Laur. Friedman .       @laurafriedman43
                                                                    On #lntemationaIWomensDay2019, I celebrate Arkansas State Senator
                                                                    Stephanie Flowers. twitter.com/ProudResister/...
 2&
                                                                                                         ,.
      Find people you know
                                                                  0,             n.
 Trends for you· Change                                           Mitch O'Farrell . @Mi!chOFarrell . Feb 16                                           v
 #AvengersEndgame®                                                Daylighting ties to the NRA. - mailchi.mp/lacity/dayligh ...
 1.12M Tweets
                                                                  05                                     2
 #RepubllcansForimpeachment
 Democratic Coalition calls on Republicans to                     Mitch O'Farrell .     @MitchOFarrell . Feb 13                                       v
 impeach President Trump
                                                                  Our residents deserve transparency related to any ties the #NRA may have to the
 Jared Kushner                                                    City of Los Angeles. @WAGV @MomsDemand @Bradybuzz @eqca
 Jared Kushner weighs in on the circumstances                     @StonewaliDemsLA
 surrounding Jamal Khashoggi's death

 #WorldBookDay                                                    cd 13.1acity.org/news/city-coun...
 Joseph Gordon-Levitt, Impractical Jokers, and 1
 more are Tweeting about this
                                                                  o     '2       n2                      9
 Hard Summer                                                      Show this thread
 12.8K Tweets

 Jason Kidd                                                       Mitch O'Farrell .     @MitchOFarrell . Feb 13                                       v
 Jason Kidd interviewed for the Lakers' head
                                                                  As we remember the horrible shooting at Marjory Stoneman Douglas High School
 coaching vacancy
                                                                  in Parkland, Florida one year ago, we must continue to keep in mind that the
 Kurt Rambis                                                      @NRA spends millions of dollars at every level of government to block any type
 Jason Kidd interviewed for the Lakers' head
                                                                  of gun safety legislation.
 coaching vacancy

 Chiefs                                                           o     7        n.                      '2
 Seattle trades Frank Clark to the Chiefs for early-
 round picks                                                      Show this thread

 Frank Clark
                                                                  Mitch O'farrell .     @MitchOFarrell . Jan 7                                        v
 Seattle trades Frank Clark to the Chiefs for early-
 round picks                                                      Replying to @atwatervillage @NRA and 4 others

 #My3MCUDato.                                                     Do you communicate via real identity? If so, please contact us with exact location
 2,235 Tweets                                                     and we can address this. I have a clean team that goes out 5 days a week in the
                                                                  District.

 Cl2019 Twitter About Help Center Terms                           0,             tl.
  Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 3 of 35 Page ID #:274
 @Home         'i1 Moments   t:Notifications   ElM....g..                      NRA from:mitchofarrell         Q                   Tweet



NRA from:mitchofarrell
Top   Latest      People     Photos   Videos    News       Broadcasts

                                                   To protest gun safety laws put forward by Pittsburgh officials after the mass
                                                   shooting at a local synagogue, gun extremists are holding an open carry rally
                                                   downtown today, forcing a nearby school and public transportation to go on
                                                   lackdawn. post-gazette.com/news/politics- ...


                                                 02           n2                  2        EI
                                                 Mitch O'farrell .    @MitchOFarrell • Jan 3                                         v
                                                 Bears repeating. Only 1 in 10 gun owners are #NRA members. Their extremist
                                                 leadership wants people believe the @NRA represents all gun owners. They are
                                                 ONLY a "no regulation/gun proliferation-lobby for gun manufacturers & they
                                                 control the @GOP.


                                                   Shannon Watts .      @shannonrwatts
                                                   74% of@NRAmemberssupportstrongergun laws and only 1 in 10 gun
                                                   owners even belong to the NRA. Ain't no one to get ready except your
                                                   lobbyists, and @momsdemand will outspend and outmaneuver them ... again.
                                                   twitter.com/NRA/status/108 ...


                                                 02           ns                  9        EI
                                                 Mitch O'Farrell .    @MitchOFarrell . Jan 2                                         v
                                                 We needn't feel defeated because of America's gun violence & mass shooting
                                                 epidemic as we begin 2019; we must be relentless, determined, and resolved to
                                                 reverse course and defeat the powers that make it all possible. @NRA - that
                                                 includes you. @MomsDemand @Everytown @eqca @WAGV


                                                   Brady. @bradybuzz
                                                   In 2018 there were at least 340 mass shootings, some which shook the nation
                                                   stirring up great momentum in the movement to prevent gun violence. But
                                                   every single day communities around the country face gun violence with
                                                   more than 56,000 incidents in 2018. - bitiy/2BRbC16


                                                 o            n2                  •        EI
                                                 Mitch O'farrell . @MitchOFarrell ·28 Dec 2018                                v
                                                 This is what happens when the @NRA leadership is in command of politicians, as
                                                 has happened in Ohio. They can now sue city's there for enacting gun safety laws.
                                                 This - despite a strong majority of Americans AND #NRA members who support
                                                 #gunsafety in the U.S. TV @MomsDemand


                                                                       Shannon Watts .      @shannonrwatts
                                                                       Ohio @MomsDemandvolunteersfileoutofthe statehouse
                                                                       after some Republican Senators vote to override
                                                                       @JohnKasich'sveto of a bill that will allow the @NRA to
                                                                       sue municipalities for enacting gun safety policies ....
                                                   Show this thread


                                                 o            n,                  •
  Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 4 of 35 Page ID #:275
 @Home         'i1 Moments   t: Notifications   ElM....g..                     NRA from:mitchofarrell        Q                 Tweet



NRA from:mitchofarrell
Top   Latest      People     Photos    Videos    News       Broadcasts

                                                    individually, pediatric cancers, drowning, poisoning, birth defects, asthma or
                                                    drug overdoses. So what are we doing to save our children?
                                                    Start here: wagv.org


                                                  0,                              2


                                                  Mitch O'Farrali . @MitchOFarrell . 19 Dec 2018                                       v
                                                  Replying to @shannonrwatts @NRA
                                                  This is a consequence of an organization led by violent extremists, when they
                                                  control an entire political party, @GOP - and a state's Governor & legislature.

                                                  o
                                                  Mitch O'Farrell .   @MitchOFarrell . 12 Dec 2018                                     v
                                                  This need not be our new normal. We can reign in mass shootings of children if
                                                  we reign in the power and influence of the @NRA and their lackeys in Congress
                                                  & @realDonaldTrump -TV to all the advocacy groups who have fought for
                                                  #gunsafety legislation all these years. We will win.


                                                    Brady. @bradybuzz
                                                    .@EducationWeekanalyzes patterns in school shootings focusing on the
                                                    incidents of 2018, which killed or injured at least 113 people. bbc.in/2Ldi3zY


                                                  0,                              2


                                                  Mitch O'farrell . @MitchOFarrell ·5 Dec 2018                                         v
                                                  Replying to @shannonrwatts
                                                  She is a mouthpiece for another fraud perpetuated by the @NRA and this BS will
                                                  result in real tragedies: All of them preventable.

                                                  o            n                  5

                                                  Mitch O'farrell . @MitchOFarrell ·3 Dec 2018                                v
                                                  Very important reminder of a great deed by George H.W. Bush. Thx @Bradybuzz!
                                                  The @NRA has been an extremist organization for a long time now, with no sign
                                                  of letting up. This is one beast we need to starve.


                                                    Brady. @bradybuzz
                                                    After a NRA member killed 168 people in Oldahoma, George H.W. Bush
                                                    resigned as a lifetime member from the NRA due to Wayne laPierre's
                                                    remarks. In the wake of Bush's passing, we remember him for being an
                                                    honorable leader in standing up to the NRA. nyti.ms/2QwDWzd


                                                  o                               •
                                                  Mitch O'Farrali . @MitchOFarrell ·10 Nov 2018                                        v
                                                  One thing is clear, the @NRA is in the wrong lane. #ThislSMyLane


                                                    NRA .   @NRA
                                                    Someone should tell self-important anti-gun doctors to stay in their lane.
                                                    Half of the articles in Annals of Internal Medicine are pushing for gun control.
  Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 5 of 35 Page ID #:276
 @Home         'i1 Moments   t: Notifications   ElM....g..                     NRA from:mitchofarrell         Q                  Tweet



NRA from:mitchofarrell
Top   Latest      People     Photos    Videos    News       Broadcasts

                                                  @YouTube - Ready to stop streaming @NRATV yet? @Jeff8ezos @MomsDemand
                                                  @Everytown @WAGV @Bradybuzz @eqca


                                                    Shannon Watts .      @shannonrwatts
                                                    The Thousand Oaks shooter used a high capacity magazine that Califomia
                                                    voters banned anyone in the state from possessing in 2016.

                                                    But the @NRAand other gun extremists orgs blocked the law from ...


                                                  o            02                 ,.
                                                  Mitch O'farrell . @MitchOFarrell ·5 Nov 2018                                         v
                                                  The @NRA leadershipisfightingto keep the AR-15 assault weapon and other
                                                  ·weapons of war- easily available to everyone everywhere. Let's put another check:
                                                  on their power tomorrow & bring an end to their violent extremism. #Vote2018


                                                                       Shannon Watts .      @shannonrwatts
                                                                       One year ago today, a gunman used an AR-15 to murder
                                                                       26 people inside a Sutherland Springs, Texas, church.


                                                                       "Ninety percent of the people were unrecognizable..... .


                                                  o            01                 5

                                                  Mitch O'farrell . @MitchOFarrell ·31 Oct 2018                                     v
                                                  I told @FedEx executives earlier this year, "there is no high road in doing business
                                                  with the @NRA."Thank:you FedEx for realizing their role in promoting violence &
                                                  terror on American soil. @MomsDemand @WAGV @Bradybuzz


                                                                         FodEx cuta tlos with NRA
                                                                         FedEx has cut ties with the National Rifle Association
                                                                         (NRA), eight months after it first received calls to do so.
                                                                         thehill.com




                                                  o.           07                 2.
                                                  Mitch O'farrell . @MitchOFarrell ·24 Oct 2018                                        v
                                                  Replying to @MitchOFarrell @shannonrwatts and 2 others
                                                  And by the way, @amazonprimenow @ApplelV @Google -isn't it time to end
                                                  your relationship with @NRATV & stop aiding and abetting their violent,
                                                  extremist rhetoric?
  Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 6 of 35 Page ID #:277
                               40
 @Home         \)' Moments    1,;. Hotlficatlon.   El M....g..                                                NRA from:mitchofarrell                   Q                              Tweet



NRA from:mitchofarrell
Top   Latest      People     Photo.      Videos     News             Broadcasts                                                                                                                    !
                                                       companIes to TOIIOW SUit.
                                                       usatoday.com


                                                     o•                   o B.                                     .02
                                                     Mitch O'farrell . @MitchOFarrell ,24 Oct 2018                                                                                             v
                                                     Replying to @shannonrwatts @NRA @DLoesch
                                                     Let's call this for what it is: Promoting gun violence and voter intimidation from
                                                     the @NRA

                                                     o     7              o ...                                    557

                                                     Mitch O'Farrell . @MitchOFarrell ,12 Oct 2018                                                                                             v
                                                     Replying to @DonnaShalala @shannonrwatts @MomsDemand
                                                     An F from the @NRA is definitely a badge of honor. Keep them coming.
                                                     Congratulations Secretary Shalala!

                                                     o                    DB                                       55

                                                     Mitch O'Farrell . @MitchOFarrell ,1 Oct 2018                                     v
                                                     My #NRA disclosure motion passed unanimously in Budget & Finance committee
                                                     today. TV Chair @PaulKrekorian for your partnership. Next up; full City Council to
                                                     draft the Ordinance. @WAGV @Bradybuzz @Everytown @MomsDemand
                                                     @sandyhook



                                                         _-,..,.._............__.._-__,,_ . _
                                                                                  ....            _-----
                                                                                                      ....
                                                                                                   .....
                                                                                                                  -.,-
                                                                                                                                           MITCH
                                                                                                                                                      COUNClMEJooA£ll
                                                                                                                                                   O'FARRELL
                                                                       ..------....---.. .. -..
                                                         ............-'"'s_ .. _ _

                                                            __--.._---
                                                                                                                                             .0._,      ....     -.~ .~"'     ~


                                                               --~-                      ...........
                                                         ............,.. _u _ _ .,. __ .... ___ _
                                                           -..........__--- ...............
                                                                                    _"'. __ ---_................
                                                                                                         ---  '_ '-..
                                                                                                                  -~
                                                                                                                                ... __i!=M_
                                                                                                                                         __ ..... ,
                                                                                                                                  -~':"I':='­




                                                                          _.....-._-
                                                                                                                                .~'C'

                                                         .                    ......
                                                                                      ...-_     ..... __
                                                         -. ...                        ........
                                                         _,....._-_
                                                         -~-                         "..

                                                         ---,-'-~--...""..... ...            ...  ...
                                                                                                                                      _-----                      -.--
                                                                ._..........__              ..... -- __
                                                                  _01:_              , . . __
                                                                                   __._----_.      . .__ ....                   _ _ _ _ • _____ ... _.                 _~~   __ • __ 'h



                                                         _..-............__------.----
                                                                                                                                .._ ....
                                                                                                                                -. _._-_ .. _..._........_-' ...... _-...
                                                                                                                                                           " ' - ' -...- '"-
                                                         ---_.
                                                         ....... ,                                          ...          .
                                                                                                                                ::.~::.:-.




                                                                                                                                ::.:..~.::.:~
                                                                                                                                             Q:" __ •. ___     .~"-'   _ ......h - o _ ...

                                                                                                                                               ...":;:-:.:;::.-==."':".:::!",;;-::::::::.;

                                                         ..-... -.. _".--._
                                                         ........ _ _ _ _ ... _ 1 0 0 . . _                       ... _ .




                                                                               . ... .. _............... _                                                      -".'.
                                                                                                              .. -. .
                                                                                                                                =:..::'::::..::.::.;-:-..-..=::.:.~;:.':'.=.-


                                                                                                                                ...-.- .....                         --
                                                            ,--...-..
                                                                                 --...-----   .. -, .. <.,--..                  ~.:,:.::..::.::.:;;:';!:;.:::::;:.:;=-.;;;:;.;;.:!..-    ..
                                                           _"                            ~""'
                                                                                                                                                               .....
                                                                      .... ....
                                                         ..." --.~ ...........
                                                                                           "" ......   -~
                                                                                                           ...'"                    _--------    ••
                                                                                                                                                      -
                                                                                                                                              -.~-.-,----.-~
                                                                                                                                ~.=..-;:'.:.--.:.==::.';:::: :=:':.:;:=~.::,::..:;;:=.:;::::
                                                                                                                                . . ,.. _._~ _ _ •• _ _ h ..... _ _ _ _



                                                                                                                                .,_ . ---_. . .-.. _-_._--_.<-
                                                                                                                                ...
                                                                                                                                                           -:-.::==
                                                                                                                                ;:,":"'; '..":.:'':-,;';;:.':.:!"".:::::::-:;=~
                                                                                                                                :::;2,,~i:";-:'::;?-';;:=-=~:2

                                                     o•                                                            11

                                                     Mitch O'Farrell . @MitchOFarrell ,22 Sep 2018                                                                                             v
                                                     Part of #gunsense is disclosure & transparency regarding @NRA ties.
                                                     google.comJamp/s/www.nbcl... @WAGV @MomsDemand @Everytown
                                                     @Bradybuzz @sandyhook @drainthenra
  Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 7 of 35 Page ID #:278
 @Home         'i1 Moments   t: Notifications   ElM....g..                     NRA from:mitchofarrell       Q                 Tweet



NRA from:mitchofarrell
Top   Latest      People     Photos    Videos    News       Broadcasts

                                                    nbclosangeles.com


                                                  03                              •
                                                  Mitch O'Farrell .   @MitchOFarrell ·26 Aug 2018                                    v
                                                  More insensitivity and propaganda from the @NRA implying guns everywhere
                                                  will make us safer. Vote 4 #gunsense candidates November 6th! @MomsDemand
                                                  @eqca @sandyhook @Everytown @Bradybuzz


                                                    Dana Loesch .     @DLoesch
                                                    A horrible tragedy. End gun free zones or have the security in place to keep
                                                    people safe in them.jacksonvillelanding.com/rules-of-condu ...
                                                    twitter.comj'twitchyteam/st ...


                                                  o.                              7


                                                  Mitch O'Farrell . @MitchOFarrell ·7 Aug 2018                                 v
                                                  Maybe the @NRA leadership received another infusion of Russian oligarch cash
                                                  to help run their political campaigns.


                                                    Shannon   Watts .    @shannonrwatts
                                                    BREAKING: The@NRAisn'tbankrupt.twitter.com/NRA/status/102 ...


                                                  o                               •
                                                  Mitch O'farrell . @MitchOFarrell . ,9 Ju120'8                                      v
                                                  Replying to @shannonrwatts @NRA @MomsDemand
                                                  Keeping it classy @DLoesch

                                                  o
                                                  Mitch O'Farrell .   @MitchOFarrell . 18 Jul2018                                    v
                                                  Replying to @shannonrwatts @NRA
                                                  Extremists don't engage in logic or have integrity. That pretty much defines the
                                                  @NRA leadership. They consistently stick to their agenda of guns everywhere
                                                  EXCEPT at their own events or when it could cause them personal harm. It is
                                                  essentially cowardice.

                                                  o            u.                 2.
                                                  Mitch O'farrell . @MitchOFarrell . ,7 Ju120'8                                      v
                                                  Will @NRA leadership or @DLoesch comment on their "VIP" Mariia Butina's
                                                  conspiracy indictment as a Russian agent?
  Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 8 of 35 Page ID #:279
 @Home         'i1 Moments   t:Notifications   ElM....g..                     NRA from:mitchofarrell        Q                   Tweet



NRA from:mitchofarrell
Top   Latest      People     Photos   Videos    News       Broadcasts
                                                   to the National Rifle Association , according to a bombshell news report.
                                                   thetrace.org


                                                 o            'tl.3             •
                                                 Mitch O'farrell . @MitchOFarrell ·3 Jul 2018                                        v
                                                 This is the prevailing status quo of the @GOP "Thoughts and    Prayers~   controlled
                                                 Congress. The November elections will literally mean life and death and a chance
                                                 to stop the @NRA leadership's assault weapons everywhere agenda.
                                                 @MomsDemand @WAGV @Everytown @eqca @GAG_LAChapter


                                                   NBC Politics .    @NBCPolitics
                                                   Senate Majority Leader McConnell:

                                                   There's not much the federal government can do to respond to school
                                                   shootings. nbcnews.to/2z7gd15


                                                 o            'tl.3             •
                                                 Mitch O'farrell .    @MitchOFarrell ·29 Jun 2018                                   v
                                                 Replying to @shannonrwatts
                                                 Since the "thoughts and prayers" party knows how hollow their words ring after
                                                 each mass shooting, all they have left at their disposal is to condemn foul
                                                 language. God knows their true master is the @NRA

                                                 o                              2


                                                 Mitch O'farrell . @MitchOFarrell ·29 Jun 2018                                      v
                                                 Hey @DLoesch & @NRA - Your unique & recldess brand of hatred, corruption
                                                 and ignorance will ultimately be defeated. Your followers may be more motivated
                                                 than ever but you're base is shrinking. #VoteThemOut2018


                                                                       Shannon Watts .     @shannonrwatts
                                                                       .@NRA's Dana Loesch in 2016: Reporters are the "rat-
                                                                       bastards of the Earth· who should be ·curb-stomped:


                                                                       Show this thread


                                                 o            'tl.3             3

                                                 Mitch O'farrell .    @MitchOFarrell ·28 Jun 2018                                   v
                                                 Replying to @LeonidasBowman @NRA and 5 others
                                                 You are missing the point. The killer's guns should have been confiscated as he
                                                 was known to have threatened the paper repeatedly. #RedFlag laws are needed
                                                 nationally.

                                                 0,
                                                 Mitch O'Farrell .    @MitchOFarrell ·28 Jun 2018                                   v
                                                 Another mass shooting, Annapolis. Get ready to hear condolences from the
                                                 "thoughts & prayers" party and the @NRA but zero action on #gunsafety
  Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 9 of 35 Page ID #:280
 @Home         'i1 Moments   t:Notifications   ElM....g..                     NRA from:mitchofarrell       Q                 Tweet



NRA from:mitchofarrell
Top   Latest      People     Photos   Videos    News       Broadcasts

                                                 work!

                                                 o.           Uo                .0
                                                 Mitch O'farrell .   @MitchOFarrell . 16 Jun 2018                                  v
                                                 Replying to @shannonrwatts @NRA
                                                 Go moms!

                                                 o                              o
                                                 Mitch O'Farrell .   @MitchOFarrell . 13 Jun 2018                                  v
                                                 Replying to @shannonrwatts @NRA
                                                 Proud to be considered an MenemyM of the @NRA 's radicalized leadership.

                                                 o            U                 •
                                                 Mitch O'farrell .   @MitchOFarrell . 12 Jun 2018                                  v
                                                 Two years ago today, 49 lives were cut short and another 53 were wounded at the
                                                 #Pulse Nightclub in Orlando. Despite several mass shootings since, the @NRA
                                                 controls the @GOP in Congress. They refuse to enact sensible #GunControl
                                                 legislation. #LGBT


                                                                        These Are the Victim. of the   O~ando   Nightclub Sh •••
                                                                        49 people were killed in the deadliest mass shooting in
                                                                        American history
                                                                        time.com




                                                 o.           U.                7

                                                 Mitch O'Far..lI .   @MitchOFarrell ·4 Jun 2018                          v
                                                 Hey @NRA & your enablers: You are outnumbered and your extremist agenda &
                                                 bogus 2nd Amendment infringement argument will be defeated.


                                                   Brody. @bradybuzz
                                                   Students at #MSD graduated this past weekend w/ a silent tribute to those
                                                   they lost to gun violence & rocking @TLipstickLobby#FiredUpto raise
                                                   awareness. bitly/2HmCuHm twitter.com/CNN/status/100...


                                                 o.                             •
                                                 Mitch O'Farrell .   @MitchOFarrell·1Jun2018                                       v
                                                 What a crock @NRA andyou know it, as do more and more people every day.
                                                 PLEASE keep up your disingenuous propaganda. It is working in our favor.
                                                 #gunsafety @drainthenra


                                                   Brady. @bradybuzz
                                                  They @NRA has attempted to co-opt a day to honor victims and survivors of
                                                   gun violence in order to promote their own agenda, which has nothing to do
                                                   with gun safety. New lows all the time. Show them why you #WearOrangeJ
                                                   twitter.com/NRNstatus/100 ...
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 10 of 35 Page ID
                                              #:281
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos    News        Broadcasts
                                              The young people will win. cnbc.com/2018/05/30/dic ...


                                             o                                    2


                                            Mitch O'farrell . @MitchOFarrell ·25 May 2018                                      v
                                            Okay, @Apple @FedEx @amazon @JeffBezos @YouTube - Ready to stand up to
                                            the @NRA and their extremist agenda? The Parkland youth cannot do this alone.
                                            America needs you to! @shannonrwatts @MomsDemand @WAGV @eqca
                                            @Everytown


                                                                       Jorge K Gonzalez @jorgekgonzalez
                                                                       #BREAKING: In wakes of protests from @davidhogg111,
                                                                       Publix says it is suspending political donations and
                                                                       reevaluating its giving process. @CBSMiami




                                             o               t.l.                 •
                                            Mitch O'farrell . @MitchOFarrell ·24 May 2018                                      v
                                            An armed citizen shooting people in a Restaurant, including a 12 year old girl, and
                                            another armed citizen shooting the shooter. Common denominator; easy access
                                            to guns. Welcome to the @NRA 's America.


                                              Shannon    Watts . @shannonrwatts
                                              Yes - the man who shot four people inside a restaurant, including a 12 year
                                              old child, was an anned citizen. twitter.com/dloesch/status ...


                                             o.              t.l..                7


                                            Mitch O'farrell . @MitchOFarrell ·23 May 2018                                      v
                                            And had a safe storage law been in effect in Texas, it may have prevented the
                                            Santa Fe High School shooting. The @NRA is in "violation" of our right to live a
                                            gun free life.


                                              igorvolsky .          @igorvolsky
                                              As a reminder. @NRA regularly lobbies against safe storage laws arguing that
                                              they are a violation of privacy and will lead to gun confiscation.
                                              nyposl.com/2018/05/22/4-y...


                                             o                                    •
                                            Mitch O'farrell . @MitchOFarrell ·21 May 2018                                      v
                                            In light of the recent shooting in Santa Fe, Texas, I'm even more determined to
                                            find out if the NRA has ties to businesses that the City of Los Angeles has
                                            ongoing relationships with. Here's my motion on this subject, which was
                                            introduced in March.

                                             o.              t.l.                 •
                                            Show this thread

                                    . . : . . Mitch O'farrell . @MitchOFarrell ·21 Mav 2018                                    v
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 11 of 35 Page ID
                                              #:282
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News        Broadcasts


                                                          Acronlift, \0 14 ..... <1 oblalDCd by ,be Catler for Rnpont.ve Polific •• lhc NRA"lpi:ndinJOOI
                                                 political Klivitie. fr/lf'll 199&-2017 aurq.Jtal toO\'er$lOO million.

                                                         The Cil)l or lo5 An,e-tel has IDslllrically mllCled Irnllllatll'CI IIIId lildopd po,lSitionl !hIt1 promott
                                                 ,Ullllfccy and plll ffl)' le~lation

                                                          Ciw:n 1M oppo.;irta tw><eIafth< NRA and !be Cily,!be (.~ty lIho..Jd mow 10 rid 'tulfarn.
                                                 relationship' .... lIb any a.aanizaliatl diM supporu .he NRA.

                                                           I Tll llREfOIUl MOVE th.11M CIf)' Couro;i l di=t die OIi<:f Lcpilaliw ArIoI)" , ((''LA) to rq>on
                                                 b.d: " 'i:!I • lilt 0( .11 bul~ _rod olpPiDtiorui that ha,'~. fonn;ll ttlalionship ",',Ilt!he NRA.

                                                          I FURTHER MOve !hat IIxCLA rqlUI1 bKk with upQuM fOl the Ci.y Itt immod~1CIJI buycotl
                                                                                   fa f~1 n:leIion$h,p ..;nh!he NItA c _ to ~t'"
                                                 !base bustccs'u """ OfPIIIZIItlOllll 1111,,1




                                                                                          PRESENTEDB',         7~Lo (~
                                                                                                               MITOIO'FARRELL
                                                                                                               Councilmcmbct, 13'" Distr-ict
                                                                                                                                                                    · I



                                                                                                                                                                j
                                                                                                                                                                 ·
                                                                                          SI:COI\LJEV IlV, ",~t_//_
                                                                                                                     'lig  e
                                                                                                                      '_"_____
                                                                                                                                                       o

                                                                                            7

                                          Show this thread

                                          Mitch O'Fa,reli . @MitchOFarrell ·19 May 2018                                                                                   v
                                          Calling BS when an @NRA zealot invokes Mholier than thou" patriotism. My family
                                          of military veterans would have my back on this.


                                            Shannon Watts .                @shannonrwatts
                                            Except you know, for the millions of Americans who've been killed or
                                            critically injured by gun violence... They're not standing.
                                            twitter.com/NRAlV/status/9...


                                           0,               0,                              5

                                          Mitch O'Farrell . @MitchOFarrell ·19 May 2018                               v
                                          @DLoesch -Just give it up already. @shannonrwatts is way above your Russian
                                          oligarch-funded @NRA paygrade. Your worthless arguments are failing.


                                            Shannon Watts .                @shannonrwatts
                                            Texas's Child Access Prevention law applies to children UNDER 17, the gun
                                            has to be loaded and, even if a gun owner is charged, the violation is
                                            considered a misdemeanor, punishable by a small fine ....


                                           o                o
                                          Mitch O'Fa,reli . @MitchOFarrell ·18 May 2018                                                                                   v
                                          The @NRA and its stooges in Congress are fighting to make sure this man and
                                          everyone else has unlimited access to weapons of war anywhere in the U.S.
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 12 of 35 Page ID
                       40
                                                 #:283
 @Home   \)' Moments 1,;. Hotlficatlon. El M....g..    NRA from:mitchofarrell Q Tweet



NRA from:mitchofarrell
Top   Latest   People   Photo.   Videos   News         Broadcasts                                                                 !
                                          The @NRA used as a "back channel to Moscow," during the 2016 Presidential
                                          election. Hey #NRA, you can stop portraying your discredited organization as a
                                          paragon of patriotism. You are the opposite of that.


                                            Brady. @bradybuzz
                                            New developments in the #TrumpRussia saga. The Senate Judiciary
                                            Committee says there is ·clear evidence" that the Russian government helped
                                            @realdonaldtrump's presidential campaign with apparent help from the
                                            @NRA-> thebea.st/2jZBsHI


                                           o             03                6

                                          Mitch O'farrell . @MitchOFarrell ·16 May 2018                                       v
                                          My late father, a lover of guns himself, could have written this article. He loathed
                                          anyone or anything that peddled in ignorance or falsehoods to gain influence or
                                          power. That's EXACTLY what the @NRA leadership is all about.


                                            Br.dy. @bradybuzz
                                            A gun lover who is uncomfortable with gun culture talks about why he
                                            doesn't like the NRA. -->
                                            read.bi/2rMNuJO


                                           o             D.                5

                                          Mitch O'farrell . @MitchOFarrell . 15 May 2018                                      v
                                          The @NRA giving an ultimatum to anyone as either Uwith us or against us,·
                                          makes it very easy to oppose their extreme agenda. Keep them coming!


                                            Shannon Watts .         @shannonrwatts
                                            The @NRA's strategy: to strip training requirements for gun owners from
                                            state laws: "She claimed her veto was about a lack of training, but law-abiding
                                            gun owners know we don't need government mandates to tell us to train. We
                                            do it because we're responsible, dedicated and safe." ...
                                            Show this thread


                                           o                               3

                                          Mitch O'farrell . @MitchOFarrell . 14 May 2018                                  v
                                          One can choose to be on the side of love or hate. Love ultimately wins every time.
                                          Haters are flocking to the @NRA leadership's message of terror and fear. They
                                          will lose.


                                            Shannon Watts .         @shannonrwatts
                                            Ellen's became the target of threats after the @NRA urged members to
                                            boycott. One caller, who identified himself as an NRA member, warned of a
                                            plan to kill the owner: "I said, 'If I'm going to be murdered, will it be by a
                                            criminal or law-abiding citizen?'· nytimes.com/2018/0S/14/us/...


                                           o             Dz                ,.
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 13 of 35 Page ID
                                              #:284
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News      Broadcasts

                                            Show this thread


                                           o
                                          Mitch O'Farrell .    @MitchOFarrell . 13 May 2018                            v
                                          Just spent way too much money at @DICKS today but it was worth every penny
                                          because they are standing up to the @NRA - @amazon @YouTube @Apple
                                          @JeffBezos @FedEx - will you follow?




                                                                       Shop us onlinE at.

                                           www.DlcksSportlngGoods.com
                                           0,
                                          Show this thread
                                                                         "
                                          Mitch O'farrell . @MitchOFarrell·13May2018                                   v
                                          Shop @DICKS Sporting goods and support #Parkland moms and businesses that
                                          are standing up to the @NRA this #mothersday2018


                                            Brady. @bradybuzz
                                            This Mother's Day weekend, moms who lost their children in the Parkland
                                            shooting are working to tum their tragedy into something good. Their
                                            strength is truly inspiring. bit.ly/2lfuvwR


                                           o                             3

                                          Mitch O'farrell . @MitchOFarrell·ll May 2018                                 v
                                          @Ialgbtcenter @couragecampaign @Iaglcc @stonewalldems @equality_armenia
                                          @humanrightscampaign @onepulseforamerica @momsdemand @wagv
                                          @everytown #pulsenightclub #drainthenra #nra

                                           o
                                          Shnw thi" th~ad
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 14 of 35 Page ID
                       40
                                                 #:285
 @Home   \)' Moments 1,;. Hotlficatlon. El M....g..    NRA from:mitchofarrell Q Tweet



NRA from:mitchofarrell
Top   Latest   People   Photo.   Videos   News          Broadcasts                                                                                          !
                                               LljjU "' jj UjjllU(llIlIjj dllU U:lLUC""dl   V t'~l, "' 1t'~lUII W(I~   W jjlltlny UIIUU y ll Cl uuw u

                                            during the Aug. 12 event when he turned around, drew his pistol and fired at
                                                                                                   n
                                            an African American counterprotester. washingtonpostcorn!locaVku-klux-..•


                                           o                o
                                          Mlkh O'Farrali . @MitchOFarrell ·9 May 2018                              v
                                          @amazon @Apple @YouTube @FedEx -The list is growing. Won't you please join
                                          the @NRA boycott?


                                            Shannon Watts . @shannonrwatts
                                            Last week, the @NRA'sCarryGuard insurance program was found to have
                                            unlawfully provided insurance "to gun owners for acts of intentional
                                            wrongdoing" in New York. Now Lloyd's of London is terminating all insurance
                                            made available through the NRA twitter.com/thehill/status .••


                                           o                o
                                          Mlkh O'Farrali . @MitchOFarrell ·8 May 2018                              v
                                          I want to thank the @NRA and @DLoesch for bringing out the best in human
                                          nature by exemplifying the worst of what people are capable of.


                                            Shannon Watts . @shannonrwatts
                                            The @NRA's mean tweet of a receipt from Dallas restaurant Ellen's that
                                            supported stronger gun laws didn't tum out quite the way they wanted it to.•.
                                            Not only has Ellen's received overwhelming support. but they're writing a
                                            $15,000 check to @MomsDemand.
                                            Show this thread


                                           o                D.                      I.

                                          Mikh O'farrell . @MitchOFarrell ·7 May 2018                                                                   v
                                          @NRA promoting Russian military assault weapons that can pierce American
                                          military body armor, and the #NRA ties to nefarious Russian Oligarchs. Oliver
                                          North is a perfect fit to guide this gun running, criminal enterprise.
                                          @MomsDemand @drainthenra @WAGV @Bradybuzz @davidhogg111


                                            PEACE. LOVE. UNITY @Flowe"toall
                                            The Pentagon considers this Russian sniper rifle a big threat to US soldiers.
                                            The NRA helped promote it. motherjones.com/politics/2018/... via
                                            @MotherJones


                                           o                D.                      I.

                                          Mikh O'Farrali .   @MitchOFarrell ·5 May 2018                          v
                                          Sadly, one can only draw the following conclusion: That @amazon @Apple
                                          @YouTube @JeffBezos support the extreme & violent @NRA @DLoesch agenda.
                                          They continue stream @NRATV & @FedEx gives member discounts.


                                            Shannon Watts . @shannonrwatts
                                            JIDNRA lobbvist laIDLoesch has shown uo uninvited. with a camera crew. at a
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 15 of 35 Page ID
                                              #:286
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News        Broadcasts

                                          weapons of war for domestic use party and drop your ties to and accommodation
                                          of the @NRA & @NRATV -



                                            .  _.._----
                                            _ .....
                                                  ~I.oot_




                                            . ~- .-....-- -
                                                            .......   Brady . @bradybuzz
                                                                      The @NRA is reeling from an FBI inquiry about ties to


                                            .----
                                             _----
                                             ------
                                            . ,"!~"!.~-

                                            =;==--.                   Russia, alienating reasonable gun owners wI extreme
                                                                      policies and losing support from private companies. What
                                                                      else?? Read the report -> bit.Iy/2018NRAAM ...


                                           o            u                       5

                                          Mitch O'farrell . @MitchOFarrell • 1 May 2018                                          v
                                          Replying to @shannonrwatts @DLoesch
                                          The @NRA -misleading" it's own members is not the issue. The issue is that their
                                          leadership is MISREPRESENTING their interests. The majority of #NRA members,
                                          like the majority of Americans, support background checks & #gunsafety
                                          legislation.

                                           02           u,                      •
                                          Mitch O'farrell . @MitchOFarrell ·29 Apr 2018                                          v
                                          Replying to @shannonrwatts @DLoesch @NRA
                                          And they meet with these recent poll results as a backdrop: The @NRA
                                          leadership's extreme agenda is rapidly losing steam & their Russian oligarch
                                          financial contributions aren't helping them. @MomsDemand @WAGV
                                          @Bradybuzz @Everytown @eqca
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 16 of 35 Page ID
                                              #:287
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News                Broadcasts

                                            Shannon Watts .                          @shannonrwatts
                                            Go @JustinBrannan!Actually he was making fun of the fact the the @NRA
                                            had to relocate its Brooklyn fundraiser THREE times to avoid protests. It's not
                                            violent to jeer amoral contributors to Americans' deaths:
                                            mobile.twitter.com/JustinBrannan/... twitter.com/nratv/status/9 ...


                                           o                               n                    •
                                          Mitch O'farrell . @MitchOFarrell ·27 Apr 2018                                       v
                                          And a big part of the @NRA fraud is their claim that if you don't support assault
                                          weapons everywhere, you're against the police. Textbook divisive, race baiting
                                          propaganda - and it's not working @NRATV


                                            Shannon Watts .                          @shannonrwatts
                                            Using my@NRA racism decoder ring, I'll break down what the NRA is trying
                                            to say about @johnlegend.

                                            -What makes you think" means "How dare you. n •••


                                           o                               n,                   8

                                          Mitch O'farrell . @MitchOFarrell ·27 Apr 2018                                       v
                                          Replying to @shannonrwatts @MomsDemand @NRA
                                                    I       '~        '~       '~
                                          Bravo. ,                ,        ,

                                          G Translate Tweet

                                           o                                                    8

                                          Mitch O'farrell . @MitchOFarrell ·27 Apr 2018                                       v
                                          The @NRA wants firearms and assault weapons everywhere else except at their
                                          own convention.


                                            ----
                                             ............ -....
                                            ---...-.......
                                                              Shannon Watts . @shannonrwatts
                                                      *~
                                                   ---~ Once again, the @NRA will not allow attendees to be
                                                      ~
                                            ""
                                            _  .. _ _
                                                        ~ 0.. armed in the convention center when keynotes are
                                            _ _ a.o _ __ _~
                                                                                    speaking ....




                                           o                               n.                   5

                                          Mitch O'farrell . @MitchOFarrell ·27 Apr 2018                                       v
                                          Thx @shannonrwatts -And yet @Apple @amazon & @YouTube CONTINUE
                                          streaming the violent extremism of @NRATV & @FedEx STILL provides discounts
                                          to members. All of them complicit in the @NRA agenda. @MomsDemand
                                          @WAGV @eqca @Everytown @davidhogg111 @Bradybuzz


                                            Shannon Watts .                          @shannonrwatts
                                            Loesch in @NRAad: "They use their schools to teach children that their
                                            president is another Hitler" google.com/amp/s/www.vox....
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 17 of 35 Page ID
                                              #:288
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News        Broadcasts

                                          @eqca


                                            Brady. @bradybuzz
                                            A police officer died Wednesday morning, a day after he and a colleague
                                            were shot in Dallas. The tragedy comes only a week before the @NRAwili
                                            take over the city for their annual convention --> cnn.it/2qYDz2C


                                           o.           G.               11

                                          Mitch O'farrell . @MitchOFarrell ·25 Apr 2018                                     v
                                          Dear @NRA -Areassaultweaponsorfirearmsofany kind allowed at your
                                          convention in Dallas? You want them everywhere else so I'd like to know. Thx


                                                               Brady . @bradybuzz
                                                               Vice President Mike Pence has been confirmed to speak at

                                                  .
                                            'RATING            next week's @NRAconvention. We expect more from our
                                                               Vice President and so should you. Will you help defeat the
                                                               NRA & end the grasp they have on our elected official...


                                           o            G.               •
                                          Mitch O'farrell . @MitchOFarrell ·23 Apr 2018                                     v
                                          Bears repeating: "In shootings where assault weapons or large capacity magazines
                                          are used, 155% more people are shot." Begs the question: Do the @NRA & their
                                          Congressional stooges want more Americans shot?


                                            Brady. @bradybuzz
                                            New poll shows that 62% of Americans want a ban on assault weapons. DYK?
                                            In shootings where assault weapons or large capacity magazines are used,
                                            155% more people are shot. --> abcn.ws/2HFJ6Vd #BanAssaultWeapons


                                           o.           G,               •
                                          Mitch O'farrell . @MitchOFarrell ·23 Apr 2018                                     v
                                          The @NRA and their Congressional stooges are empowering people like this
                                          across the country. They still refuse to consider sensible #GunSafety laws
                                          supported by a strong majority of Americans. This madness can end in November.
                                          #VOte

                                                               CBS News . @CBSNews
                                                               MORE: Travis Reinking in possession of semiautomatic
                                                               weapon, .45 caliber ammunition when apprehended by
                                                               police, authorities say cbsn.ws/2.JgHFKb




                                           o.           G.               •
                                          Mitch O'farrell . @MitchOFarrell ·21 Apr 2018                                 v
                                          A reminder: The @NRA is under investigation by the FBI for taking contributions
                                          from a Russian Banker and Putin ally during the 2016 election.
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 18 of 35 Page ID
                                              #:289
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News       Broadcasts
                                           ~     ,

                                          Mitch O'Farrell .     @MitchOFarrell·17Apr2018                                    v
                                          Replying to @shannonrwatts @NRA @MomsDemand
                                          Everyone should be suspicious of a man in a park carrying a firearm! @NRA
                                          leaders and the gun manufacturers who enrich the organization are trying to
                                          normalize this insanity.

                                           04          1.1.2               4.
                                          Mitch O'farrell . @MitchOFarrell . 16 Apr 2018                                    v
                                          Now we're talking! @amazonprimenow @FedEx @Apple - where are you on your
                                          ties to the @NRA & @NRATV ?Dick's Sporting Goods will destroy assault-style
                                          rifles pulled from shelves post-gazette.com/business/money... via @PittsburghPG




                                            Dick's Sporting Goods will destroy assauH-style rifles pulled from sh •••
                                            Typically a retailer may return unsold merchandise to the manufacturer, but
                                            Dick's said it will dispose of them in accordance with the law.
                                            post-gazette.com


                                           O.          1.1.3               7

                                          Mitch O'farrell .     @MitchOFarrell . 16 Apr 2018                                v
                                          "Thoughts and prayers" are dearly no longer accceptable. @NRA
                                          @MomsDemand @Everytown @eqca @WAGV @Iatimes


                                                                  Big banks take a stand against the gun Industry - L. ..
                                                                  Several major banks have decided to end support for
                                                                  some gunmakers. Congress should take its cue from
                                                                  them.
                                                                  latimes.com



                                           O.          1.1..               7

                                          Mitch O'farrell . @MitchOFarrell ·13 Apr 2018                                     v
                                          More recldess propagandizing by @DLoesch ofthe @NRA - reaching an all new
                                          low in the process.


                                            Shannon Watts .       @shannonrwatts
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 19 of 35 Page ID
                                             #:290
 @Home   'i1 Moments t:Notifications ElM....g..    NRA from:mitchofarrell Q     Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News        Broadcasts

                                          Time for EVERYONE to take on the @NRA


                                            Brady. @bradybuzz
                                            When Congress won't act, states and local governments will. The @NRA is
                                            taking notice --> bitiy/2qhtZPO


                                           0,           U2                7         EI
                                          Mitch O'farrell . @MitchOFarrell ·9 Apr 2018                                       v
                                          What more proof does anyone need that the @NRA leadership's "weapons of
                                          war for domestic use everywhere" agenda must be stopped? @Everytown
                                          @MomsDemand @eqca @drainthenra


                                            WomenAgainstGunViol @WAGV
                                            "These shootings occur in the Walmart parking lot, in church, in the bowling
                                            alley, in the gym - they're happening at places we go to all the time, that we
                                            never think of as unsafe," said Kathy Shorr, the Brooldyn-bom photographer.
                                            #Enough nyti.msj2uWROof


                                           0,           U.                '5        EI
                                          Mitch O'farrell . @MitchOFarrell ·3 Apr 2018                                       v
                                          Replying 10 @Iedlieu @davidhogglll
                                          Wait, @BiIIOReilly is still on TV? Overwhelming majority of Americans AND
                                          @NRA members support #gunsafety legislation even if Bill O'Reilly and his
                                          bosses don't

                                           o            U                 •         EI
                                          Mitch O'farrell . @MitchOFarrell ·3 Apr 2018                                       v
                                          @amazon @FedEx and all companies that have deals with the @NRA -this is
                                          what their leadership is encouraging with their terrorist propaganda on @NRATV
                                          -Time to @drainthenra @Everytown @MomsDemand @WAGV@eqca


                                            Shannon Watts .        @shannonrwatts
                                            In light ofthe shooting in San Bruno at YouTube, will the @NRAapologizefor
                                            this disgusting tweet in which it calls on its members to "rise up" against the
                                            company's decision to take down how-to gun videos?
                                            twitter.com/NRATV/status/9...
                                            Show this thread


                                           o            U7                17        EI
                                          Mitch O'farrell . @MilchOFarrell ·29 Mar 2018                                 v
                                          @NRA isunderinvestigation by the FBI to see if their 30 million to help Trump
                                          included funds from Russian money launderers. What an upstanding organization
                                          they are!




                                               --
                                                               Ron WyIIen . @RonWyden
                                                               I'm requesting further information from the @NRAafter
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 20 of 35 Page ID
                       40
                                                 #:291
 @Home   \)' Moments 1,;. Hotlficatlon. El M....g..    NRA from:mitchofarrell Q Tweet



NRA from:mitchofarrell
Top   Latest   People   Photo.   Videos   News         Broadcasts                                                                  !
                                    ~ their reaction. @WAGV @Bradybuzz @MomsDemand #GunControl
                                          #EnoughlsEnough

                                           Q.            D.                  7

                                          Mitch O'farrell . @MilchOFarrell ·29 Mar 2018                                        v
                                          Replying to @DLoesch @NRA
                                          One could say you're "sweating bullets" because your organization is on the run,
                                          but that would be a bad metaphor. Now you can go back to promoting your daily
                                          falsehoods.

                                           Q •                               •
                                          Mitch O'farrell . @MilchOFarrell ·29 Mar 2018                                        v
                                          Great quote re: the @NRA - HCreatures that refuse to adapt ultimately perish."


                                                                    Pit a youth movement for fireanns regulation again •••
                                                                    The young people who marched for gun control all over
                                                                    the counby showed this: The unyielding fireanns lobby is
                                                                    in deep trouble with the next generation.
                                                                    latimes.com


                                           Q     I.      D.                  .0
                                          Mitch O'farrell . @MilchOFarrell ·29 Mar 2018                                        v
                                          Replying to @DLoesch @NRA
                                          And you've had time to come to your senses on #gunsafety legislation but no
                                          one's holding their breath. #DrainTheNRA

                                           Q •
                                          Mitch O'Farrell . @MilchOFarrell ·28 Mar 2018                                        v
                                          The @NRA -assault weapons everywhere" agenda can and will be challenged in
                                          the City of Los Angeles. It's time for action. @WAGV@MomsDemand
                                          @Bradybuzz @eqca @shannonrwatts


                                            Emily Alpert Reye. @AlpertReyes
                                            L.A. councilman wants city to boycott companies with NRA ties
                                            latimes.com/local/lanow/la ...


                                           Q     114     D '04               37.
                                          Mitch O'farrell . @MilchOFarrell ·28 Mar 2018                                        v
                                          @DLoesch & @NRA engaging in more scapegoating to further their catastrophic
                                          -assault weapons everywhere" agenda.


                                            Shannon Watts .         @shannonrwatts
                                            Retweet if you're "anti gun lobbyists"! twitter.com/DLoesch/status ...


                                           Q
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 21 of 35 Page ID
                                              #:292
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News                     Broadcasts
                                          . . . . . . . . . . . . . . . . . . .., .. _   "e' •• • " .... . V' .   " . . . . . . . . . . . . . . . "'.   &"-v'V



                                          Replying to @DLoesch @NRA
                                          Vulgar & anti-intellectual? That's brazen coming from you, actively promoting
                                          domestic use of weapons of war. So as "spokesperson: are you disavowing the
                                          official NRA attacks on the Parkland students then? That would be your job.

                                           o ••                                                                      2


                                          Mitch O'Farrell .                              @MitchOFarrell ·27 Mar 2018                                             v
                                          Replying to @DLoesch @NRA
                                          google.com/amp/thehill.co ... -For starters.


                                                                                               NRA hoot crltlclzeo Parkland .tudonto aho.d of 'Ma ...
                                                                                               A host for the National Rifle Association's (NRA)
                                                                                               broadcast arm NRATV criticized survivors of the
                                                                                               Parkland. Fla .• school shooUng In a video ahead of the
                                                                                               thehill.com



                                           o.                               t.l.

                                          Mitch O'farrell . @MitchOFarrell ·27 Mar 2018                                 v
                                          @DLoesch -How will you spin this one? Will the @NRA stand by its earlier claims
                                          despite the facts? Maybe you'll just return to attacking the Parldand High
                                          students and call it a day.


                                               Shannon                  Watts .               @shannonrwatts
                                              Well, this destroys the @NRA's narrative. A teen took his father's loaded gun
                                              to school to fatally shoot his ex-girlfriend and himself. The armed guard did
                                               not dissuade him from carrying out the crime, nor did it ultimately stop him
                                               from doing so.


                                           o.                                                                       •
                                          Mitch O'farrell . @MitchOFarrell ·26 Mar 2018                                                                          v
                                          Replying to @shannonrwatts @NRA
                                          @glennbeck -Just another @NRA stooge masquerading as a "'conservative-
                                          commentator.

                                           o.                               t.l..                                    7


                                          Mitch O'farrell . @MitchOFarrell ·25 Mar 2018                                                                          v
                                          Replying to @shannonrwatts @NRA
                                          @RickSantorum and his way of thinking, along with all other tools of the #NRA
                                          are Dinosaurs who are clueless to the fact the ground has shifted under their
                                          reptilian feet @Everytown @Bradybuzz @WAGV @MomsDemand @eqca

                                           02                               t.l..                                   •
                                          Mitch O'Farrell .                              @MitchOFarrell ·24 Mar 2018                                             v
                                          Replying to @NRA
                                          Your fascist Joseph Goebbels style propaganda nonsense is again in full swing. It's
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 22 of 35 Page ID
                                              #:293
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News        Broadcasts
                                          He;:, 11l.l. coesn-t get It Ol. never Will.

                                           0,            n                     7

                                          Mitch O'farrell . @MitchOFarrell ·24 Mar 2018                                v
                                          Hey @NRA @DLoesch & your stooges in Congress: -Be afraid. be very afraid."
                                          Your monied support of domestic terrorism will no longer B tolerated!
                                          @RepBarragan @MomsDemand @WAGV @Bradybuzz @eqca @kdeleon
                                          @Frances_Fisher @AshleeMPreston @RichardBloom #MarchForOurLivesLA
                                          #DrainTheNRA




                                           o.            n 2.                  8.
                                          Mitch O'farrell . @MitchOFarrell ·23 Mar 2018                                v
                                          @eqca @HRC @LambdaLegal Now is the time to step it up against the @NRA -
                                          They are very afraid of the #LGBTQ community. as they should be_ @DLoesch


                                            The Task Force @TheTaskForce
                                            I survived Pulse and am ready to March For Our Lives shar.es/l Lxg9J via
                                            @washblade#NeverAgain #MarchForOurLives


                                           o             n,
                                          Mitch O'Farrell .      @MitchOFarrell ·23 Mar 2018                           v
                                          Replying to @bikinginla @NRA
                                          Nice try
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 23 of 35 Page ID
                                              #:294
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News      Broadcasts

                                            Shannon   Watts . @shannonrwatts
                                            -I'll march for the 96 Americans who are shot and killed every day, and
                                            hundreds more who are wounded, and whose deaths and traumas receive
                                            little to no media attention: newsweek.comlmarch-our-live...


                                           o.                            •
                                          Mitch O'Fa,reli . @MitchOFarrell '23 Mar 2018                                    v
                                          More fascist propaganda from America's #1 domestic terrorist organization, the
                                          @NRA -Engaging in Joseph Goebbels style attacks on Stoneman Douglas High
                                          School students.


                                            Shannon   Watts . @shannonrwatts
                                            My God. This is so disgusting. So despicable. Shame on any lawmaker or
                                            company in this country that is in any way aligned with the @NRA's agenda.

                                            Every one of these NRA shills will end up in the ash heap of history....
                                            Show this thread


                                           o.          t.l..             •
                                          Mitch O'Farrell . @MitchOFarrell ·22 Mar 2018                                    v
                                          Hey @NRA mouthpiece @DLoesch - You are not growing your "pro-assault
                                          weapons of war for domestic use" base with this lying, gun fetish propaganda.
                                          You may however, stir up the deranged who believe you & motivate them to
                                          commit gun violence. Does this make you proud? #drainthenra


                                            Shannon   Watts . @shannonrwatts
                                            Did someone force this @NRAlobbyistto attend the CNN Town Hall (where
                                            she spouted misinformation and rhetoric)? Gun lobbyists have no place in the
                                            national discussion about gun violence. twitter.com/dloesch/status...


                                           02          t.l.4             1.

                                          Mitch O'Fa,reli . @MitchOFarrell ·21 Mar 2018                                    v
                                          Thank you @WAGV forcoliaborating with me on ways to advocate for #gunsafety
                                          and #gunsafetylegislation! Onward to the #marchforourlives this Saturday!
                                          #drainthenra #enoughisenough #nra #guncontrol
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 24 of 35 Page ID
                                              #:295
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News      Broadcasts


                                          Mitch O'farrell . @MitchOFarrell ·20 Mar 2018                                        v
                                          And the city is lucky to have you! Lookout @NRA and Congressional stooges
                                          doing your bidding. Forces are uniting in an unprecedented way to bring you
                                          down. #StoptheNRA. #GunSafety @eqca @MomsDemand


                                                               Jessica Craven @Craven7Jessica
                                                               Fantastic meeting with @MitchOFarrell about ways
                                                               @MomsDemand and his office can work together to make
                                                               #GunReformNow a reality! Thanks for your time,
                                                               Councilman. Your district is lucky to have you.


                                           o.          02                 9

                                          Mitch O'Farrell . @MitchOFarrell ·18 Mar 2018                               v
                                          @ChuckGrassley - tool of the @NRA - is actively blocking what 97% of Americans
                                          want; a sensible #GunSafety law that would save lives across the country. Is this
                                          the kind of representation in the US Senate that Iowans or anyone else wants?


                                            Brady. @bradybuzz
                                            .@SenDurbin questions why Senate Judiciary Chair won't hold hearing on
                                            popular bill to expand background checks to all sales. "It isn't safe if you can
                                            buy a gun over the internet" without one. - bit.Iy/2IBcTw6


                                           o
                                          Mitch O'Farrell . @MitchOFarrell ·18 Mar 2018                                        v
                                          Walls dosing in: The Fred Meyer chain latest to halt gun & ammo sales but many
                                          others continue to sell assault rifles. Zealous, delusional, fringe @NRA backed
                                          ·weapons ofwa ... enthusiasts universe shrinking but still supported by @GOP &
                                          @realDonaldTrump


                                                                 Fred Meyer says It will stop seiling guns, ammunltl •.•
                                                                 Superstore company Fred Meyer says it will stop selling
                                                                 firearms and ammunition at its stores.
                                                                 thehill.com




                                           o.          o.                 3

                                          Mitch O'farrell . @MitchOFarrell ·17 Mar 2018                                        v
                                          @NRA mission is to thwart this and all sensible #gunsafety legislation from
                                          happening across the country. Decision time: #StoptheNRA


                                                               Brady . @bradybuzz
                                                               Did you know? 1 in 5 guns are sold without a background
                                                               check. Background checks for every gun sale. It seems
                                                               simple. It is simple. Now we just need to get Congress to
                                                               act! #GunReformNow
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 25 of 35 Page ID
                                              #:296
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News      Broadcasts


                                          Mitch O'farrell . @MitchOFarrell ·6 Mar 2018                                         v
                                          Dear all: Bear witness to this telTorist threat from the @NRA a non-profit
                                          organization that rules the @GOP party & @realDonaldTrump actively
                                          endangering the lives of all Americans.


                                                                  NRATV . @NRA1V
                                                    .~
                                                     .,           "To every lying member of the media, to every Hollywood
                                                                  phony, to the role model athletes who use their free
                                            ,       ¥
                                                                  speech to alter and undermine what our flag represents ...
                                            '1m                   Your Time is running out. The dock starts now." ...


                                           o.             t:l2              2


                                          Mitch O'farrell .      @MitchOFarrell . 1 Mar 2018                                   v
                                          Hey @Apple & @amazon -Not too late to join the movement & stand up to the
                                          @NRA like @DICKS & even @Walmart#StopNRAmazon #March1 NRABoycott

                                           o              t:ls              B

                                          Mitch O'farrell . @MitchOFarrell . 1 Mar 2018                                        v
                                          Today is the #March1 NRABoycott -We've canceled our @amazon subscription &
                                          @Apple is next. Children are our future, not the @NRA & domestic weapons of
                                          war.

                                           o.             t:l7              2.
                                          Mitch O'farrell . @MitchOFarrell ·28 Feb 2018                                        v
                                          Replying to @warrenleightTV @MomsDemand
                                          I will stop shopping at the @WholeFoods 365 in #SilverLake in the 13th District
                                          my go-to market, until @amazon breaks ties with the domestic terrorist
                                          organization @NRA

                                           o                                7


                                          Mitch O'farrell .      @MitchOFarrell ·28 Feb 2018                                   v
                                          @NRA @NRATV -You can spin & propagandize the insanity of domestic
                                          proliferation of weapons of war all you want It's not working. Your terrorist
                                          agenda is coming undone. #NRAKilisKids


                                            huffpostqueer . @huffpostqueer
                                            -We've just decided, based on what happened, and with these guns, we don't
                                            want to be part of this story." huffp.sVGXMbs


                                           o              t:l

                                          Mitch O'farrell . @MitchOFarrell ·26 Feb 2018                                        v
                                          Replying to @CaseyCagle @Delta @NRA
                                          Dear Ll Governor: The @NRA is a domestic terrorist organization and you are
                                          one of their mouth pieces. TIme to step down sir.

                                           o
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 26 of 35 Page ID
                                              #:297
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News       Broadcasts
                                          Mitch O ·Farreli .   {glMltchot-Brrell . l!> t-en ..!.Ults                       v
                                          @NRA stooges in state houses & the @GOP Congress will propose marginal
                                          #GunSafety legislation & propagandize it as a Nwin.N We must not accept this.
                                          Only a comprehensive overhaul ending domestic access to all ·weapons of war"
                                          will do. @shannonrwatts

                                           o            o
                                          Mitch O'farrell . @MitchOFarrell ·24 Feb 2018                                    v
                                          Here is an updated list of organizations that do business with the domestic
                                          terrorist organization @NRA - @FedEx continues to support them. Time to
                                          #BoycottFedEx google.com/amp/s/WWW.esqu ...

                                           0,           0,                   •
                                          Mitch O'farrell . @MitchOFarrell ' 24 Feb 2018                                   v
                                          Replying to @JoyAnnReid
                                          But the tide may be turning as we join forces in demanding that @NRA stooges
                                          pivot away from that ridiculous and dangerous notion.

                                           0,
                                          Mitch O'farrell . @MitchOFarrell ·24 Feb 2018                                    v
                                          Keep it coming I We need a forensic approach to outing and disempowering any
                                          and all enablers of the @NRA -a #domesticterrorist organization.
                                          #ParklandStudentsSpeak


                                            The Washington Post . @washingtonpost
                                            United and Delta cut ties to NRA as boycott movement spreads to global
                                            corporations wapo.st/2Ci4JZG


                                           02           02                   5

                                          Mitch O'farrell . @MitchOFarrell ·24 Feb 2018                                    v
                                          The rot of corruption in the @NRA has tentacles beyond endangering all of our
                                          lives by supporting crazed gunmen. They are actively working to restrict freedom
                                          of information & our freedom from gun violence. #terrorists
                                          #NoNRABloodMoney


                                            Ted   U.u .   @tedlieu
                                            Just when you thought @NRAcould not be more out of touch with the
                                            overwhelming majority of Americans, it turns out the NRA randomly supports
                                            repealing net neutrality. What's next, is the NRA going to support repealing
                                            seat belts? ..


                                           o            02                   7

                                          Mitch O'farrell . @MitchOFarrell ·23 Feb 2018                                    v
                                          Domestic terrorist organization @NRA has a stranglehold on the @GOP and the
                                          White House, halting the prevention of gun violence in our schools, churches, and
                                          everywhere else across the country. #StoptheNRA
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 27 of 35 Page ID
                                              #:298
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News       Broadcasts

                                          {glNKA - YOU may neea to tap baCk. Into your KUSSlan tnenas tor aaaltional
                                          funding.


                                            Kyle Griffin . @kylegriffinl
                                            Home security startup SimpliSafe is cutting ties with the NRA.
                                            bostonglobe.com/business,l2018/...


                                           o
                                          Mitch Q'Far",n . @MitchOFarrell ·23 Feb 2018                                        v
                                          Keep them coming. @NRA -The walls are closing in. You and your enablers will
                                          try and delay the inevitable but change is coming.


                                            Kyl. Griffin . @kylegriffinl
                                            Home security startup SimpliSafe is cutting ties with the NRA.
                                            bostonglobe.com/businessj2018/...


                                           o           U2                   2


                                          Mitch O'farrell .       @MitchOFarrell ·23 Feb 2018                                 v
                                          Is it any surprise that the domestic terror organization @NRA dismisses calls for
                                          gun control?


                                            WomenAgainstGunViol @WAGV
                                            Actually, Wayne La Pierre, what we "hate- is our children being murdered in
                                            schools, and in movie theaters, and malls, concerts, churches... and we "hate"
                                            our Congress members being beholden to your blood-soaked gun lobby.
                                            #RejectTheNRA twitter.com/BBCWorld/statu ...


                                           o           U2                   7

                                          Mitch Q'Far",n . @MitchOFarrell ·21 Feb 2018                                        v
                                          Thank you for calling out gun violence enablers & the @NRA -We must out them
                                          for the lying frauds they are. There is nowhere for them to hide except for their
                                          Mno guns allowed terrorist convention.
                                                              H




                                            Shannon Watts .         @shannonrwatts
                                            .@NRA lobbyist Dana Loesch blaming mental illness for violent crime. People
                                            with mental illness commit less than 5% of violent crimes. They are more
                                            likely to be victims than perpetrators....


                                           o           U,                   '5
                                          Mitch Q'Far",n . @MitchOFarrell ·21 Feb 2018                                        v
                                          Replying to @theTonyGee @NRA
                                          Exactly!

                                           0,
                                          Mitch Q'Far",n . @MitchOFarrell . 17 Feb 2018                                       v
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 28 of 35 Page ID
                                              #:299
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos    News       Broadcasts

                                     ~ over 90% of Americans want meaningful #GunSafety legislation. That will not
                                       happen with @GOP control of Congress. Their boss is the @NRA


                                              AnnaB                      @PizzaGirl78
                                              Americans Opposed to Being Shot Seek Representation in Washington
                                              newyorker.com/humor!borowitz...


                                             03           02                  6

                                            Mitch O'farrell . @MitchOFarrell . 16 Feb 2018                                  v
                                            @ChuckGrassley and other shills for the @NRA areactivelysupporting domestic
                                            terrorists who murder children. TIme to change the direction of this country an
                                            throw them all out


                                              Rachal Maddow MSNBC . @maddow
                                              Re these comments from Senator Chuck Grassley today:

                                              Sen Grassley was the lead Senate sponsor of a bill to make it easier for
                                              mentally ill people to buy guns -- it was a standalone bill; that's all it did ....


                                             o            o
                                            Mitch O'farrell . @MitchOFarrell . 15 Feb 2018                                          v
                                            Dear all: No one is safe in Florida or any state that has an "anything goes" @NRA
                                            backed reckless gun proliferation policy. This is indeed the definition of insanity.


                                              Tan y Gee @theTonyGee
                                              You don't need a permit or a license to buy a gun in Florida.


                                             0,           0.                  7


                                            Mitch O'farrell . @MitchOFarrell . 15 Feb 2018                                          v
                                            Replying to @WAGV @SenatorBurr@NRA
                                            Please post individually every last legislator so people can know who are the true
                                            enemies of children, families, and a safer America.

                                             o
                                            Mitch O'farrell . @MitchOFarrell . 15 Feb 2018                                          v
                                            What a legacy of shame these members of the house & senate will leave. Over
                                            90% of Americans want #GunSafety legislation but the @NRA controlsCongress
                                            and the White House. That's right a domestic terrorist organization makes all of
                                            us sitting ducks for the next crazed gunman.


                                              Tan y G •• @theTonyGee
                                              These people have no interest in protecting America's children. Sandy Hook
                                              was the litmus test. #NRA nytimes.comjinteractive/20 ...


                                             0,           0.                  7
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 29 of 35 Page ID
                                              #:300
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News       Broadcasts
                                            pscp.tv/ABC/l BdxYRBLDB ...


                                           o            o.                  5

                                          Mitch O'farrell . @MitchOFarrell . ,2 Feb 20,8                                           v
                                          The human & financial costs for survivors of gun crime with little or no gun safety
                                          regulation is a tragic by-product that the zealous gun-crazed lobby would have
                                          all of us ignore. @NRA@GOP


                                                                Brady . @bradybuzz
                                                                The costs associated with surviving a shooting can be
                                                                staggering and many gun violence survivors don't get the
                                                                assistance they so desperately need. --> bitly/2nWFZx2




                                           o            o                   2


                                          Mitch O'farrell . @MitchOFarrell . ,4 Dec 20,7                                           v
                                          We have a solemn responsibility to reign in the vast weaponry that is easily
                                          accessible across the U.S. The overwhelming majority of Americans want
                                          #gunsafety legislation. Our natlleaders are failing us miserably by kowtowing to
                                          the @NRA - We R less safe everywhere as a result.


                                                                Brady . @bradybuzz
                                                                We will always remember and       we won't stop working until
                                                                we make sure another tragedy like this will never happen
                                                                again. #SandyHook #ENOUGH




                                           02                               2


                                          Mitch O'farrell . @MitchOFarrell ·1 Dec 2017                                      v
                                          The @NRA is at it again. They'll stop at nothing in their campaign to terrorize this
                                          country.


                                            Brody. @bradybuzz
                                            "Police officers think this is a terrible idea. Prosecutors think this is a terrible
                                            idea. You should listen to them."
                                            Law enforcement leaders call •Arm Anyone" concealed carry a threat to
                                            public safety- cnn.it/2Bp2ILU


                                           O.           o                   2


                                          Mitch O'farrell . @MitchOFarrell . 13 Oct 20,7                                           v
                                          @NRA -Outofstepwith majority of Americans and most gun owners, lobbying
                                          to provide tools for terrorists. @GOP -Stop them!


                                            Brady. @bradybuzz
                                            .@NRAopposes @SenFeinstein bill to ban bump stocks after earlier
                                            expressing support for bump stock regulation-> cnn.it/2hFGQys
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 30 of 35 Page ID
                                              #:301
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News      Broadcasts

                                          Mitch O'Farrell .   @MitchOFarrell ·2 Oct 2017                                         v
                                          Prayers & waxing poetic about coming together are inadequate. Claims of
                                          ·playing polities" so soon are an @NRA diversion tactic & total BS.

                                           02          Us                 '5
                                          Mitch O'Farrell .   @MitchOFarrell ·2 Oct 2017                                         v
                                          @NRA -Isyourterroristorganization still lobbying for silencers, making it
                                          ILLEGAL to ban guns at schools. & federalizing open carry?

                                           o
                                          Mitch O'Farrell .   @MitchOFarrell ·2 Oct 2017                                         v
                                          OVERWHELMING majority of Americans want #gunsafety legislation incl strong
                                          support 4 assault weapons BAN. @GOP & some Oems, where r u? @NRA

                                           O.          U,                 2.
                                          Mitch O'Farrell .   @MitchOFarrell ·2 Oct 2017                                         v
                                          No trite responses needed for those slaughtered in Vegas. We need #gunsafety
                                          legislation & a STOP to @NRA push4gun silencers!

                                           0,          U.                 ,.
                                          Mitch O'farrell . @MitchOFarrell ·29 Aug 2017                                          v
                                          Replying to @OfficiaICLM
                                          Frustratingly, the gun lobby & @NRA wili benefit if we DON'T act. We have to
                                          AMEND state law, then RE-ENACT the ban. @Mike_Feuer

                                           0,          U

                                          Mitch O'farrell . @MitchOFarrell . 14 Aug 2017                                         v
                                          @NRA Do you support Nazi white supremacist thugs carrying fire arms where
                                          ever they wish?


                                                               WomenAgilinstGunViol @WAGV
                                                               Did anyone feel "SAFE" seeing these unofficial self-
                                                               proclaimed militiamen show up armed with assault
                                                               weapons at the Nazi rally in VA?




                                           o
                                          Mitch O'farrell . @MitchOFarrell·12Aug2017                                             v
                                          It is well documented that the @NRA foments domestic terrorism. Now they are
                                          encouraging hostile governments Qokingly or not) to nuke us.


                                            John   Myers . @johnmyers
                                            Actually, it was just about nuking the capital city. twitter.com/xenVstatuS/89 ...


                                           o           U

                                    a     Mitch O'farrell . @MitchOFarrell'10Aug2017                                             v
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 31 of 35 Page ID
                                              #:302
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News      Broadcasts


                                          Mitch O'Farran . @MilchOFarrell . 17 Jul2017                                       v
                                          Replying to @WAGV
                                          The infantile #TexasMilitia must need their assault rifles & camouflage to feel like
                                          real men & the @NRA openlysupports domestic terrorism.

                                           o                              5

                                          Mitch O'Farrell .    @MitchOFarrell . 12 Jun 2017                                  v
                                          2/2 #Orlando-ZERO action by @NRA zealots in Congress. Over 15,000 Americans
                                          killed by guns every year. @Bradybuzz




                                          Mitch O'Farran . @MitchOFarrell ·4 Jun 2017                              v
                                          @CDCgov -Ave. of 93 Americans killed DAILY by guns. @realDonaldTrump -That's
                                          a "reason to be alarmed." #tool of the @NRA @WAGV#nobannowall

                                           o           u
                                          Mitch O'Farran . @MitchOFarrell ·23 Feb 2017                                       v
                                          Replying to @bradybuzz @YouTube
                                          -90% of Americans support gun control legislation. Kudos to all everywhere who
                                          challenge @NRA stooges in Congress!

                                           o
                                          Mitch O'Farrell .    @MitchOFarrell ·10 Jul2016                                    v
                                          The fraudulent rationale of the NRA. #guncontol now! latimes.com/opinion/op-
                                          edt...

                                           o           u,                 5

                                          Mitch O'Farrell .    @MitchOFarrell ·21 Jun 2016                                   v
                                          Replying to @Slate
                                          -A good tool for foliowinCi the NRA blood money. #guncontrol

                                           o
   Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 32 of 35 Page ID
                                              #:303
 @Home   'i1 Moments t: Notifications ElM....g..    NRA from:mitchofarrell Q    Tweet



NRA from:mitchofarrell
Top   Latest   People   Photos   Videos   News      Broadcasts

                                          Replying to @Slate
                                          @Slate If we don't act in U.S., all public & private facilities will one day have
                                          guards armed w/AK-47's. Maybe that's the goal of the NRA.

                                           o            o.
                                          Mitch O'Farrell .    @MitchOFarrell . 15 Dec 2012                                   v
                                          What qualifies one to become member of "well regulated militia?- NRA thinks
                                          everyone. Time for Supreme Court to decide. #gunviolence @WAGV

                                           o.

                                                                          Back to top f
Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 33 of 35 Page ID
                                  #:304




                      EXHIBIT 26
 Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 34 of 35 Page ID
                      40                      #:305
@Home   Ij1 Moments I.; Notifications B Messages    Search Twitter Q         Tweet




                                             Tweets     Following        Followers       likes
                                             18K           542            287K           11K


                                             Tweets         Tweets & replies                 Media
Mayor Eric Garcetti .
@MayorOfLA                                            Mayor Eric Garcetti e @MayorOfLA . 3h                                        v
                                                      Excited to join Nathan Gardels and @NBerggruen at @LiveTalksLA tomorrow
Official account for the 42nd Mayor of the
                                                      night to discuss their book, #RenovatingDemocracy: Governing in the Age of
City of Angels, Eric Garcetti. '
                                                      Globalization and Digital Capitalism.
:Mayor.LA/mzQC30mSt3W g
:FB.com/MayorOfLA        kfl                          Learn more - LiveTalksLA.org
:lnstagram.com/MayorOfLA

® Los Angeles, CA
6> Mayor.LA
liB Joined October 2008

              Tweet to         Message


IS    9 Followers you know
                 ~
 ~   ......
 LGBTQ
 TASkfORCE




                                                      Nicolas Berggruen, Berggruen Institute and Live Talks LA
~ 6,567 Photos and videos
                                                      Q    5         U3                  6

                                                      Mayor Eric Garcetti e @MayorOfLA · 19h                                       v
                                                      Happy #EarthDayQ , L.A.!
 Case 2:19-cv-03212-SVW-GJS Document 19-4 Filed 05/24/19 Page 35 of 35 Page ID
                                              #:306
@Home   ~ Moments  L;40 Notifications B Messages    Search Twitter           Tweet




                                 Goodwill SoCal, City of Los Anoeles, Los Angeles County and 7 others

                                  Q       13                   U           21                                93

                                  Mayor Eric Garcetti e @MayorOfLA · Feb 13                                  v
                                  Thoughts and prayers are not enough for L.A. Angelenos deserve to know who
                                  their City does business with, and we'll keep fighting every day to get guns off the
                                  street and keep our kids and communities safe. Thank you CM @MitchOFarrell for
                                  your leadership,




                                    To do business with L.A., city contractors now must disclose ties wit ...
                                    The L.A. City Council on Tuesday moved to force companies that seek to do
                                    business with the city to disclose whether they have ties to the NRA.
                                    latimes.com


                                  Q       20                   Us                                            60

                                  Mayor Eric Garcetti e @MayorOfLA . Feb 13                                                                                                                                                v
                                  Thank you @RepMaxineWaters for introducing the Ending Homelessness Act -                                                                                                                 a
                                  $13.27 billion investment to help cities end homeless ness and expand affordable
                                  housing . As we tackle these issues locally, we need a strong federal partner so we
                                  can meet the magnitude of this crisis.



                                                                                                                              No matter wnat. it is ab$olulely essential to continue to fully fund U ,S. Department of
                                                                                                                              Housing and Utb<ln Development programs like the Community Development BIod<
                                                                                                                              Grant, HOME Investment Partnerships Progrnm . and Emergency Solutions Grants. But
                                                                                                                              it is also time/o(Coogressto recognizelhe scope of homelessnessand ded;cateextra
                                                                                                                              funding to ensu re all Ameficanshave a<:cessto safe,decenl, and affordatlle housing .

                                                                                                                              In Los Angeles, we are tackling komelessr>e$S through a va riety of soMions including
                                    Fel)ruary 12. 2019                                                                        ' A Bridge Home : a program to stand up emergency shekers across the dty. Two yeSrll
                                                                                                                              ago,voterspassedProposiIionHHH,a Sl .2biliionhousingbondtospu r the
                                                                                                                              development of 10,000 supportive housing units in LA And by leveraging local
                                    The HooorableMa><ineWater$                                                                programs with your suggested federal investment. I believe we can end homelessness
                                    2221 Raybum House Office Buikling                                                         onatandforal l
                                    Washington, DC 20515
                                                                                                                              As this legislation advances through the oommittee process, my staffwi ll wor1<. with your
                                    Re:   Letter of Support for the Ending Homelessness Act   of 2019                         team on priority issues within th is bill , irduding meeting the needs of homeless
                                                                                                                              wterans: homelessness assistance grants : special purpose voucher$ for homeless
                                                                                                                              families; and the Houslng Trvst Fund. Tllankyoo for OntrodllCing Ihisvila l bill 10 help
                                                                                                                              cities address nomelessnessand provitie greater access to affordable hoosing
                                    I write in support of your proposed iegtslation. the "Ending Homeiesaness Act of 2019.-
                                    which woukl provide a suroeofleOeral funding to add re$S two of the most urgent           Sincerely,
                                    cha llenges faced by LosAogeIes and cities across the Un~ed States; ending
                                    homelessness and expanding &CCeSS to affordable housing. We need this kind of
                                    capstone legislation to protecl the vulnerable populations living on OUr streets and
                                    sidewa lks,andsupportlhewor1<.inglamillesstrvggl ingtomake endsmeet

                                    Even as LA. and so many other mUllicipal~ies put lorward our """ investments and
                                    strategies to bring our neighbon; ind~. deal with skyrocketing rents and home prices.     Mayor. C~yoILosAngeles
                                    and reWfSe our housing shortage. IWI need a strongf&deral partner and a firm national
                                    oommitment to help us meel the magnitude of this crisls Yoorproposed $ t3.27 billion
                                    in mandatory lunding over five year$ isa sign of your determ ination 10 be that paMef
                                    and leao:lerinCongress - offering an emergency reliel valve to supplement what's
                                    happening at Ihe local level.




                                  Maxine Waters, Eric Garcetti and City of Los Angeles

                                  Q       57                   U            14S                              369
